Title: From Alexander Hamilton to William Simmons, 19 August 1799
From: Hamilton, Alexander
To: Simmons, William


          
            Sir,
            New York Aug 19. 1799
          
          To your inquiry in consequence of the reference from the Secretary of War on the subject of the Commanding Officer of Fort Wolcott, I shall reply by stating facts. The immediate commanding Officer at Fort Wolcott is Capt Littlefield. But Fort Wolcott is only one of a number of Posts in a district comprehending the States of New Hampshire Massachusetts, Rhode Island and Connecticut of which together collectively Major Jackson is the established Commandant—his own personal station being for the present at Castle William. As to Major Toussard his situation is peculiar. He has been appointed by the Secy of War to perform certain special services within the district which has been by me assigned to Major Jackson; but being the senior Officer and of the same Corps (that of the Artillerists and Engineers) it appeared to me to result, that wherever he might be in the execution of the service assigned to him he would have a right to interpose exer interpose and exercise command over his juniors, which in which description Major Jackson himself is including in included. This has accordingly been declared by me to the parties, with the observation that it was expected that the ordinary details of service would rest with the stationary  Officers. In a certain sense therefore Major Toussard is commanding officer wheresoever he may be in Major Jackson’s District.
          I confess that I am at some loss to expound the provision of the law respecting double Rations in reference to so peculiar a case. If the ordinary station established permanent Commandant is the one intended by the law, that Capt Littlefield is the person—if the special and extraordi occasional commandant is intended Major Toussard will claim the allowance. Perhaps the spirit of the provision on a liberal construction will embrace both. The cases to which the precedent of this construction will apply must always be so few as to occasion little — objection on the score of extra expence. The point must however be submitted to the Department of War. The
          Situated Circumstanced as the matter is if in future the allowance should be confined to one it would seem to me not proper to make the past a charge against the officer whose claim may be  overruled
          The enclosed copy of a let
          The repair of the barracks Hospital and Quarters at Bedlows Island was by my direction to Major Hoops. Through misapprehension
          With great consideration & with esteem I am Sir Yr Obed Ser
          William Simmons Esqr Accountant of the D of War
        